Title: Société Agricole et Manufacturière Française to Thomas Jefferson, 5 January 1817
From: Societé agricole et manufacturière française,Martin du Colombier, Joseph,Dirat, Louis Marie,Parmantier, Nicholas Simon
To: Jefferson, Thomas


            
              
                Philadelphia January 5th 1816 1817.
              
              A vous, thomas Jefferson, qui avez Signé la chartre de L’indépendance de votre pays; Vous qui, comme premier Magistrat de cette heureuse République, L’avez administrée  durant les tems les plus périlleux, avec toute la prévoyance de la Sagesse et qui dans la retraitte avez emporté les vœux de tous Ceux qui Savent aimer la patrie!
              A Vous qui dans les vississitudes d’une longue existence avez appris a connaître la Nature humaine, Ses faiblesses, Ses besoins, Surtout ceux les plus difficiles a Satisfaire, ceux qui Sont nés de L’Etat de L’homme en Société.
              Nous, réfugiés Sur L’unique terre hospitalière qu’offrent les deux mondes, après avoir pendant vingt cinq ans lutté vainement Contre tous les obstacles pour établir dans la vieille Eup Europe les principes politiques qui font la gloire et le bonheur des citoyens de L’Amerique du Nord.  Nous dépouillés de tout, Excepté de L’honneur Seul bien que nos oppresseurs ne nous ont point envié.
              Nous nous adressons à Vous pour que, dispensant un de ces rayons & philosophique philosophies par les quels les Minos les Solons ont Sçu régir leurs concitoyens; Vous veuilliez bien tracer les bases du Contract Social qu’il est indispensable d’établir entre nous pour L’administration intérieure de notre Société
				agricole et manufacturière.
              Qui peut plus peut moins; Celui qui dans Sa jeunesse a été le Législateur de Son pays et qui n’a présenté que des lois que les tems n’ont fait que rendre plus respectables Ne refusera pas à des hommes échappés d’un Nauffrage qui a englouti une Nation tout-entière, de les faire Jouir du fruit de Ses pensées Muries par Quarente anneés d’expérience & de reflexions Sur L’art de rendre heureux Ses Semblables; Ces hommes respirent après un bonheur paisible, dans une vie agreste, à L’abri des inquiétudes que L’incertitude Sur les titres de propriété et une responsabilité retroactive ne manquent jamais de produire.  Condessendez a notre demande et le ciel demeurera Serein pour nous.  Cette faveur insigne, ne pouvant qu’affirmer celles que nous Sollicitons des representans de la Nation pour la concession d’un terrein Suffisant a Notre entreprise, vous assurera de notre part et de Celle de nos neveux une gratitude qui ne pourra être égalée que par le respet respect et L’admiration que nous professons pour vos inaltérables vertus.
              
                Les Membres du Bureau de la Société agricole et manufacturière française.
                
                  
                    L M: Dirat  Censeur.
                    
                    Joseph Martin—   vice pr & tresorier
                  
                  
                    N S Parmantier    Secretaire redacteur
                  
                
              
            
            
              P.S.  Notre vice président Mr Wm Lee, dont vous fîtes L’heureux choix pour representer la Nat les Etats Unis dans le poste important de Consul général à Bordeaux où il a fait Autant pour L’honneur de Sa Nation que pour les hommes proscrits de la Nôtre, est en ce moment à Washington city où il presentera notre demande au gouvernement:  Nous vous prions de vouloir bien Correspondre avec lui pour les bases du monument législatif que nous Sollicitons de vous.
              
                N S P
              
            
           
            Editors’ Translation
            
              
                
                  Philadelphia, 
              January 5th 1817.
                
                To you, Thomas Jefferson, who signed your country’s charter of independence; who, as chief magistrate of that happy republic, administered it during the most perilous times with all the foresight of wisdom; and
			 who have carried into retirement the good wishes of all those who know how to love their native land!
                To you, who, through the vicissitudes of a long life, have gotten to know human nature—its weaknesses and needs, especially the ones that are most difficult to satisfy, those born out of the condition of man in society.
                We, who are refugees in the only hospitable land that the two worlds have to offer, after having struggled in vain for twenty-five years against all obstacles to establish in old Europe the political principles that are the glory and happiness of the citizens of North America;  we, who are stripped of everything except honor, the only thing that our oppressors did not want from us.
                We address ourselves to you so that, by dispensing one of those rays and philosophies through which the Minoses and Solons ruled their fellow citizens, you might outline the basis of the social contract that must be established among us for the internal administration of our agricultural and
			 manufacturing society.
                Those who can do great things can also grant small favors. The one who in his youth was the legislator of his country and who has introduced nothing but laws that time has made even more respectable will not refuse to men who have escaped from the shipwreck that engulfed a whole nation the benefit of the fruit of his thoughts, which have been matured by forty years of experience and reflection on the art of making his people happy. These men aspire to the peaceful  happiness of a rustic life, sheltered from the worries that uncertainty over titles of ownership and retroactive responsibility never fail to produce.  Condescend to our request and the sky will remain clear for us.  This distinguished favor can only reinforce those we are soliciting from the representatives of the nation through the concession of a piece of land sufficient for our enterprise, and it will assure you, on our part and from our descendants, a gratitude that can only be equaled by the respect and admiration we profess for your unalterable virtues.
                
                  The members of the board of the Société Agricole et Manufacturière Française.
                  
                    
                      L M: Dirat censor.
                      
                      Joseph Martin—   vice president and treasurer
                    
                    
                      N S Parmantier    corresponding secretary
                    
                  
                
              
              
                P.S.  Our vice president Mr. Wm Lee, whom you so happily chose to represent the United States in the important post of consul general at Bordeaux, where he did as much for the honor of his nation as for those banished from our country, is at this moment in Washington city, where he will present our request to the government.  We beg you to be so kind as to correspond with him regarding the basis of the legislative monument we are soliciting from you.
                
                  N S P
                
              
            
          